NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LAWRENCE WALLACE,                               No.    18-56671

                Plaintiff-Appellant,            D.C. No.
                                                5:16-cv-02046-MWF-SS
 v.

A. GARIBAY, Correctional Officer;               MEMORANDUM*
BUNSOLD, Correctional Officer, official
capacity; WILLIAMS, Lieutenant, in their
Official capacity,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                             Submitted July 20, 2020**


Before: O’SCANNLAIN, TROTT, and N.R. SMITH, Circuit Judges.

      Lawrence Wallace appeals from the district court’s grant of summary

judgment to Correctional Officers Alfredo Garibay and James Bunsold. The facts



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are known to the parties, so we do not repeat them here.

      The district court correctly determined that there were no genuine issues of

material fact because the record evidence—including video evidence and medical

examinations—flatly contradicts Wallace’s claims of sexual assault and other

injuries. See Scott v. Harris, 550 U.S. 372, 380 (2007); Vos v. City of Newport

Beach, 892 F.3d 1024, 1028 (9th Cir. 2018). Moreover, the record evidence shows

that the application of force was necessary because Wallace resisted a search; the

amount of force used was reasonably necessary to complete the search; the

corrections officers reasonably perceived a threat from Wallace; and the officers

tempered the severity of their forceful response by escalating only when Wallace

resisted and by ensuring that Wallace received a medical examination after the

search. See Hudson v. McMillian, 503 U.S. 1, 6-7 (1992). Accordingly, the district

court did not err in granting Garibay and Bunsold’s motion for summary judgment.

      Wallace also argues that the district court abused its discretion by denying

his multiple requests for appointment of counsel. The district court concluded that,

because the factual and legal issues were not unusually complex and because

Wallace had the ability to articulate his claims without the assistance of counsel,

this case did not present any exceptional circumstances requiring the appointment

of counsel. Such decision was not an abuse of discretion. See Palmer v. Valdez,

560 F.3d 965, 970 (9th Cir. 2009).


                                          2
      Finally, Wallace lists “obstruction of [j]ustice” as an issue that he wishes to

raise. Because such issue was never raised before the district court, we will not

consider it for the first time on appeal. See Smith v. Marsh, 194 F.3d 1045, 1052

(9th Cir. 1999).

      Wallace’s pending motions (Docket Entry Nos. 22, 24, and 33) are

DENIED.

      AFFIRMED.




                                          3